MEMORANDUM **
Ayesha M. Jones appeals from the sentence of 15 months imprisonment imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jones contends that the district court erred at sentencing by failing to provide adequate reasons for the sentence it imposed and by failing to consider the relevant sentencing factors set forth in 18 U.S.C. § 3553(a), as required by 18 U.S.C. § 3583(e). Jones also contends that the sentence is substantively unreasonable. We conclude that the district court did not commit procedural error and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3. Appellant’s request that this disposition be filed under seal, or, in the alternative, that a pseudonym be used in place of her name, is denied. See United States v. Stoterau, 524 F.3d 988, 1012 (9th Cir.2008).